                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

BUGG DESOTO, LLC                                     CIVIL ACTION NO. 19-cv-1049

VERSUS                                               JUDGE FOOTE

CHESAPEAKE OPERATING, LLC                            MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Bugg DeSoto, LLC (“Plaintiff) filed this civil suit against Chesapeake Operating,

LLC for statutory reporting deficiencies and improper and excessive cost deductions.

Plaintiff filed the suit in federal court based on an assertion of diversity jurisdiction, which

puts the burden on Plaintiff to allege facts showing complete diversity of citizenship of the

parties and an amount in controversy over $75,000.

       The complaint states that Chesapeake Operating, LLC is a limited liability company,

whose sole member is Chesapeake Energy Corporation. Plaintiff states that Chesapeake

energy is an Oklahoma Corporation with its principal place of business in Oklahoma.

Plaintiff also represents that the amount in controversy is over $75,000. These allegations

are sufficient.

       The complaint states that Bugg DeSoto is a Louisiana limited liability company

whose members are domiciled in the State of Texas. The citizenship of an LLC is

determined by the citizenship of all of its members, with its state of organization or

principal place of business being irrelevant. Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077 (5th Cir. 2008). “A party seeking to establish diversity jurisdiction must specifically
allege the citizenship of every member of every LLC or partnership involved in a

litigation.” Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th

Cir. 2017). If the members are themselves partnerships, LLCs, corporations or other form

of entity, their citizenship must be alleged in accordance with the rules applicable to that

entity, and the citizenship must be traced through however many layers of members or

partners there may be. Mullins v. TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009);

Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

        In order to establish diversity jurisdiction, Plaintiff must file, no later than August

28, 2019, an amended complaint that specifically alleges the citizenship of each member

of Bugg DeSoto in accordance with these rules.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 14th day of August,

2019.




                                         Page 2 of 2
